Case 3:19-cv-00710 Document 163-6 Filed 11/16/20 Page 1 of 7 PageID #: 9852




                          Exhibit 6
Case 3:19-cv-00710 Document 163-6 Filed 11/16/20 Page 2 of 7 PageID #: 9853




      WEST VIRGINIA
  DEPARTMENT OF HEALTH
  AND HUMAN RESOURCES

    Office of Planning,
 Research, and Evaluation
 Division of Planning and Quality Improvement
                 Policy Manual
                                 02/07/2019
 Case 3:19-cv-00710 Document 163-6 Filed 11/16/20 Page 3 of 7 PageID #: 9854




     Bureau for Children and Families Social Services Quality
                       Assurance System

Continuous quality improvement (CQI) is the complete process of identifying, describing,
and analyzing strengths and problems in our service delivery and then testing,
implementing, learning from, and revising solutions. It relies on an organizational culture
that is proactive and supports continuous learning.


West Virginia receives funding from the U.S. Department of Health and Human Services,
Administration on Children, Youth and Families through title IV-E, and IV-B. To monitor
the use of those funds, the Children’s Bureau requires that all states have a functional
continuous quality improvement process. This process begins with the Child and Family
Services Review (CFSR) and goes through a program improvement plan (PIP) or
corrective action plan (CAP) DPQI conducts a review of a district each month. Once the
review is completed the data is collected in the CFSR portal maintained by the Children’s
Bureau. DPQI holds an exit conference with the district to discuss the data and the
observations from the review. A comparison of the past review data and a discussion of
the prior corrective action plan are discussed in detail at the exit conference. This
information guides the district to form strategies for a more effective corrective action plan.
There is also a discussion around barriers that the district is having which are preventing
them from meeting their outcomes. If these barriers cannot be resolved at the district
level and they need more assistance, the information can be fed into the local level CQI
counsel.


Local level CQI’s are required to have specified members including but not limited to;
providers, other district field staff and management staff that can assist with the barriers.
Examples might be but are not limited to; the court system, staffing or services needed in
the area. In addition, the local level CQI can compare other district’s data and see if one
district is functioning better than another district and discuss how these practices could
be used by other districts to improve outcomes. Barriers that cannot be resolved at the
local levels can be sent to the state level CQI which is called the Child Welfare Oversight



02/07/2019                                                                                   5
 Case 3:19-cv-00710 Document 163-6 Filed 11/16/20 Page 4 of 7 PageID #: 9855




Team. Once the oversight team develops a plan, this information is provided back to the
local CQI’s. Items are tracked and monitored on an ongoing basis until resolved.
The Children’s Bureau requires that West Virginia develop a five-year Child and Families
Services Plan (CFSP). Annually the state must submit an update to that plan which is
called the Annual Progress and Services Report (APSR). DPQI provides an annual
update for this report on the review data and the data on child fatalities. The Bureau’s
CQI manual outlining the requirements can be found in Appendix A of this manual.


In 2017 the Children’s Bureau conducted a CFSR style review in West Virginia. West
Virginia had this a review in 2002 and again in 2008 which resulted in a PIP. In 2017 the
Children’s Bureau allowed the Division of Planning and Quality Improvement (DPQI) to
conduct West Virginia’s CFSR after reviewing our process and establishing it met the
Children’s Bureau’s requirements. West Virginia completed their review in September of
2017 and a final report was received from the Children’s Bureau in December of 2017.
The Children’s Bureau presented this report to the West Virginia stakeholders in
December 2017. That report can be viewed on the Children’s Bureau website. Since that
time DPQI has worked with the Children’s Bureau to develop a program improvement
plan.


DPQI follows the federal guidelines on conducting reviews. This manual outlines the
requirements of the Children’s Bureau for conducting reviews as well as the processes
that have been developed by DPQI to assist staff in conducting reviews. This document
will change over time as requirements and processes change. The updated manual will
be maintained on the DPQI SharePoint Site.


In addition to the district reviews, DPQI provides quality assurance on other aspects of
the Child Welfare system in West Virginia. The review guidelines as well as processes
for those reviews are also discussed in this manual.




02/07/2019                                                                              6
 Case 3:19-cv-00710 Document 163-6 Filed 11/16/20 Page 5 of 7 PageID #: 9856




                            Quality Assurance System

The West Virginia Department of Health and Human Resources (WVDHHR) Bureau for
Children and Families (BCF) has a comprehensive Quality Assurance Case Review
System. The WV case review system evaluates social services case management
activities and decisions in the following program areas:


   •   Child Protective Services, with and without judicial oversight, from initial
       abuse/neglect report to case closure. This includes in-home cases as well as
       families with children in out-of-home care.
   •   Youth Services cases with and without judicial oversight. This includes in-home
       cases and youth in out-of-home care.
   •   Critical Incidents
   •   Intake Assessments as received by WV Centralized Intake
   •   No Contact Reviews
   •   Targeted reviews of specific areas of casework practice


The data from the review process is used to guide State planning and development efforts
to improve the quality of services to children and families. The State utilizes Child and
Family Services Review (CFSR) data in conjunction with the State’s data profile
(contextual data report), and data from the State’s Statewide Automated Child Welfare
Information System (SACWIS) in the development, planning, and monitoring of the Child
and Family Services Plan (CFSP) goals and other statewide child welfare initiatives.
CFSP progress toward goal attainment is reported based on the available data.


West Virginia will provide electronic Program Improvement Plan (PIP) update reports to
the Children’s Bureau semi-annually in June to coincide with the APSR update and in
December. The review periods will end in May and November. The reports will provide
updates on the completion of key activities associated with the systemic factor strategies
and case review data measuring Child and Family Service Review (CFSR) item
performance. West Virginia will ensure the minimum number of PIP-monitored case


02/07/2019                                                                              7
 Case 3:19-cv-00710 Document 163-6 Filed 11/16/20 Page 6 of 7 PageID #: 9857




review items completed semi-annually is consistent with the baseline by reviewing
additional cases in each district as needed. In order to determine if additional cases need
to be reviewed in a district, DPQI staff will complete the Case Applicability charts. Each
team will complete the team chart including information from each case assigned to them.
The teams will then forward this information to the Review Lead and the DPQI Program
Manager assigned to assist with the review. The Lead Reviewer will tabulate the team
data and complete the District Lead Case Applicability chart. The Program Manager will
ensure the tabulations are accurate before sending to the DPQI Director and PIP
Coordinator.


                          CFSR Style District Reviews

The Division of Planning and Quality Improvement utilizes the Federal Child and Family
Services Reviews (CFSR) model to evaluate case practice. Utilizing the CFSR process
allows DPQI to measure the State’s performance in the areas of safety, permanency, and
well-being consistent with Federal outcomes to improve services to children and families.


The CFSR Onsite Review Instrument and Instructions (OSRI) is the unit’s primary internal
tool for evaluating the quality of service delivery to children and families. Each review
follows the guidelines established by the Federal Bureau for Children and Families. The
period under review covers a section of time going backwards from the start of the sample
pull to the date of case review, approximately 12 months. Pairs of DPQI reviewers
complete a review of the electronic record prior to going onsite. Preliminary case reviews
to collect information are done related to FACTS records only. From this, reviewers
develop a list of questions and information needed to complete the CFSR review. DPQI
review teams then conduct face to face interviews with designated stakeholders including
the case worker, parents, service providers, placement providers, youth if age appropriate
and any other parties who may have information relative to the case review. DPQI
reviewers also review the paper file for additional information as part of the review process
and include this information in review findings. Case rating documentation is entered into
the Online Monitoring System (OMS) by the review team following the completion of case



02/07/2019                                                                                 8
 Case 3:19-cv-00710 Document 163-6 Filed 11/16/20 Page 7 of 7 PageID #: 9858




related interviews and records reviews. The goal of the reviews is to improve practice in
order to achieve positive outcomes for the children and families being served.


               DPQI Staff Training New Reviewer Training

Training must be completed prior to the new worker participating as a member of a review
team. New reviewers are required to learn policy and the FACTS system (SACWIS) in
addition to the history of CFSR, the CFSR process, and how to rate child welfare cases
using the CFSR instrument. See Appendix B New Worker Training and C New Worker
Training Agenda. The OSRI is instructional in nature and provides direction on how items
are to be rated. Additionally, all new reviewers are provided with the “Child and Family
Services Reviews OSRI Quality Assurance Guide”, and the “Reviewer Brief -
Understanding the Federal Expectations for Rating Cases”, and the “Child and Family
Services Reviews Case-Related Interview Guides and Instructions”.


New reviewers are paired with mentors (DPQI reviewers with a minimum of two years of
experience) who assist them with how to use the federal instrument and assist them with
learning policies and procedures. The mentors also allow them to practice rating cases
using the instrument in order to achieve inter-rater reliability. Mentors also act as co-lead
with the new reviewer the first time the new worker is in the Lead Reviewer role on a
district review.


New reviewers complete the mandatory “Understand the Child and Family Services
Review Overview” course. This course provides the new reviewer with an overview of the
intent and purpose of the Child and Family Services Review process. Reviewers gain an
understanding of the role Child and Family Services case reviews play in agency efforts
to improve casework practice and in the development and monitoring of the Child and
Families Services Plan.


New reviewers also complete “Case Reviews Overview”. This course provides the new
worker with an overview of the procedures used when completing child and family



02/07/2019                                                                                 9
